Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-23-2009

Robert Barger Jr. v. John Walton
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3459




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Robert Barger Jr. v. John Walton" (2009). 2009 Decisions. Paper 1710.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1710


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-107                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-3459
                                      ___________

                                ROBERT BARGER, JR.,
                                                Appellant

                                            v.

                   JOHN WALTON, WARDEN; NAPH-CARE INC.
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. Civil No. 06-01620)
                      District Judge: Honorable David S. Cercone
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 20, 2009
             Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                                 (filed: March 23, 2009)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

      Robert Karl Barger, Jr. appeals from the District Court’s dismissal of his civil

rights complaint for failure to exhaust administrative remedies pursuant to 42 U.S.C. §

1997e(a). The District Court also denied Barger’s motions to file an amended complaint,
for reconsideration, and to vacate. Barger filed the instant appeal on August 11, 2008.

Because the appeal is lacking in arguable legal merit, we will dismiss it under 28 U.S.C. §

1915(e)(2)(B).

       In December 2006, Barger, an inmate at Westmoreland County Prison, initiated a

pro se civil rights action under 42 U.S.C. § 1983. Barger alleged that he was deprived

timely medical treatment for a sprained right ankle, a staph infection in his ears, and

hemorrhoids. In his complaint, Barger checked the “No” box when asked if he first

exhausted his claims in the state prisoner grievance procedure, stating that he “filed once

before on similar matter (medical), dismissed by Warden!” Barger named both the

warden of his prison, John Walton, and Naph-Care, Inc. as defendants in his action, and

sought both monetary and injunctive relief.

       In May 2008, Defendants filed a motion to dismiss pursuant to Rule 12(b)(6).

Barger, in turn, filed a response, admitting that he had not filed an administrative

grievance because a prison guard had allegedly threatened to put him in the “hole”

(administrative custody) if he pursued this remedy. To substantiate this claim, Barger

attached an “Inmate Request Slip” dated November 29, 2006, where he wrote that an

unnamed Sergeant intimidated him and, consequently, he “will not be filing a grievance

against jail/medical for not responding to my request for medical attention on July 12,

2006.” The form did not contain a response by prison personnel; however, Barger

attached another Inmate Request Slip that indicated that his previously filed grievances

received official responses. Barger also filed a motion to amend the complaint to include
the allegation that Defendant Naph-Care, Inc. acted under color of state law.

       In June 2008, the Magistrate Judge filed an R&R recommending that Defendants’

motion to dismiss be granted and Barger’s motion to file an amended complaint be

denied. Barger filed a motion for reconsideration and two motions to vacate the

Magistrate Judge’s Report and Recommendation, in which he reaffirmed his contention

that he did not pursue an administrative grievance because he was intimidated. The

District Court dismissed Barger’s action and denied his motions to file an amended

complaint, for reconsideration, and to vacate.

       We have appellate jurisdiction over this appeal under 28 U.S.C. § 1291. Our

standard of review of the District Court's dismissal under Rule 12(b)(6) is plenary.

Atkinson v. LaFayette College, 460 F.3d 447, 451 (3d Cir. 2006). Under 28 U.S.C.

§ 1915(e)(2)(B), an appeal must be dismissed if it has no arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       The Prison Reform Litigation Act (PLRA) mandates that a prisoner exhaust any

available administrative remedies before bringing a § 1983 suit in federal court. See 42

U.S.C. § 1997e(a); Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004). An inmate must

exhaust his administrative remedies irrespective of the forms of relief sought and offered

through administrative avenues. Booth v. Churner, 532 U.S. 731, 741 n.6 (2001).

       Barger admitted when he filed his complaint on December 6, 2006 that he had not

filed an administrative grievance. He justified this omission by citing the dismissal of a

previously filed administrative grievance that also challenged the prison’s medical care.
However, futility is not an exception to the mandatory requirement of exhaustion. Nyhuis

v. Reno, 204 F.3d 65, 71-72 (3d Cir. 2000).

       Barger also argues that his failure to exhaust should be excused because he was

threatened with retaliation. We have never addressed in a precedential opinion whether

threats of retaliation excuse exhaustion. Assuming arguendo that they do, we agree with

the District Court that Barger has not made a sufficient showing of intimidation. As the

District Court noted, the evidence Barger provided is also inconsistent with his main

allegation. Barger’s contention that he was too intimidated to file an administrative

grievance conflicts with his submission of an “Inmate Request Form” directly to the

Warden in which he documents this threat. Furthermore, Barger was evidently not

deterred from filing the instant lawsuit regarding his medical treatment.

       Failure to properly exhaust is sufficient to warrant dismissal of a § 1983 action,

and, therefore, we need not address whether the District Court properly denied Barger’s

remaining motions. Because Barger’s appeal is lacking in arguable legal merit, we will

dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B). The motions for appointment of

counsel are denied.